Case 3:11-md-02244-K Document 897 Filed 10/12/18                 Page 1 of 2 PageID 33929



                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: DEPUY ORTHOPAEDICS, INC.,
PINNACLE HIP IMPLANT PRODUCTS
LIABILITY LITIGATION                                                                   MDL No. 2244
                                                                                CERTIFIED
                                                                                 ERTIFIED A TRUE COPY
                                                                                                 COP
                                                                                KAREN
                                                                                 AREN MITCHELL, CLERK
                                                                                                CLER

                                  (SEE ATTACHED SCHEDULE)                          By s/*THOMAS DREW
                                                                                     DEPUTY CLERK
                                                                            U.S. DISTRICT COURT, NORTHERN
                                                                                   DISTRICT OF TEXAS
                       CONDITIONAL TRANSFER ORDER (CTO í303)                         October 12, 2018



On May 23, 2011, the Panel transferred 3 civil action(s) to the United States District Court for the
Northern District of Texas for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 787 F.Supp.2d 1358 (J.P.M.L. 2011). Since that time, 1,717 additional action(s)
have been transferred to the Northern District of Texas. With the consent of that court, all such
actions have been assigned to the Honorable James Edgar Kinkeade.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Texas and assigned to
Judge Kinkeade.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Texas for the reasons stated in the order of May 23, 2011, and, with the consent
of that court, assigned to the Honorable James Edgar Kinkeade.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Texas. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:
    Oct 12, 2018

                                                      Jeffery N. Lüthi
                                                      Clerk of the Panel
Case 3:11-md-02244-K Document 897 Filed 10/12/18      Page 2 of 2 PageID 33930




 IN RE: DEPUY ORTHOPAEDICS, INC.,
 PINNACLE HIP IMPLANT PRODUCTS
 LIABILITY LITIGATION                                                       MDL No. 2244



                   SCHEDULE CTOí303 í TAGíALONG ACTIONS



   DIST     DIV.      C.A.NO.      CASE CAPTION


 CALIFORNIA NORTHERN

   CAN        3      18í05863      Wingler v. Johnson & Johnson Services, Inc. et al
   CAN        3      18í05871      Matwij et al v. Johnson & Johnson Services, Inc. et al
   CAN        4      18í05862      Gammage v. Johnson & Johnson Services, Inc. et al
   CAN        4      18í05864      Cox et al v. Johnson & Johnson Services, Inc. et al
